DETAILED ACTION
This action is pursuant to the claims filed on 10/20/2020. Claims 1-20 are pending. A final action on the merits of claims 1-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kartush (U.S. PGPub No. 2010/0145178) in view of Talsma (U.S. PGPub No. 2010/0074932) and in further view of Olson (U.S. PGPub No. 2019/0381274).
Regarding claim 1, Kartush teaches an apparatus for monitoring EMG signals of a patient's laryngeal muscles (See Fig 4), comprising: an endotracheal tube having an exterior surface (Fig 4 endotracheal tube 12); a tube coating applied to the exterior surface via spraying of a homogeneous solution onto the endotracheal tube or immersion of the endotracheal tube in the homogeneous solution ([0059]; Examiner notes the “spraying” and “immersion” limitations are product-by-process); and a conductive electrode formed on the tube ([0068] and Figs 5-7 electrodes 114/14), the conductive electrode configured to receive the EMG signals from the laryngeal muscles ([0088]).
Kartush fails to teach wherein the coating includes a homogenous solution.
Talsma teaches wherein the tube coating is formed from spraying the homogeneous solution in an aerosol form onto the endotracheal tube ([0027] solution can be sprayed; [0099], 
Kartush fails to explicitly teach wherein the conductive electrode is formed on the tube coating.
In related prior art, Olson teaches a similar device (Fig 1) wherein a coating is applied to an exterior surface of a tube and a conductive electrode formed on the tube coating ([0032]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating and electrode of Kartush in view of Talsma and Olson to form the conductive electrode on the tube coating to arrive at the device of claim 1. Doing so would have been obvious to one of ordinary skill in the art to provide the tubing with a smooth and slippery surface to enable easier insertion and navigation within an anatomical structure (Kartush [0059]; Olson [0032]).
Regarding claim 2, the Kartush/Talsma/Olson combination teaches the device of claim 1 as stated above.
Kartush fails to teach wherein the tube coating causes the endotracheal tube to have a color tint.
In related endotracheal tube prior art, Talsma teaches a similar endotracheal tube (Fig 1 and [0040]) wherein the tube coating causes the endotracheal tube to have a color tint ([0086]). Therefore it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 4, in view of the combination of claim 1 above,
Kartush fails to explicitly teach wherein the coating is only applied to an electrode region of the endotracheal tube.
Talsma teaches wherein optionally a portion of the device may be covered with the coating ([0017]).
Kartush/Talsma/Olson discloses substantially all the limitations of the claim(s) except wherein the coating is only applied to an electrode region.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to apply the coating of Kartush to only an electrode region, since applicant has not disclosed that providing the coating only on an electrode region solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the coating applied on both an electrode region and a non-electrode region as the coating is known to improve durability, improve lubrication, and include antimicrobial properties ([0099]).
Regarding claim 5, the Kartush/Talsma/Olson combination teaches the device of claim 1 as stated above.
Kartush fails to teach wherein the tube coating is formed from spraying the homogeneous solution in an aerosol form onto the endotracheal tube.
Talsma teaches wherein the tube coating is formed from spraying the homogeneous solution in an aerosol form onto the endotracheal tube ([0027] solution can be sprayed; [0099], 
Regarding claim 6, the Kartush/Talsma/Olson combination teaches the device of claim 1 as stated above.
Kartush fails to teach wherein the tube coating is formed from PVC pellets dissolved in a mixture of solvents to form the homogeneous solution.
In related endotracheal tube prior art, Talsma teaches a similar endotracheal tube (Fig 1 and [0040]) wherein a coating is applied and formed from PVC pellets dissolved in a mixture of solvents to form the homogeneous solution ([0099], “solution of polyvinyl chloride (PVC) in THF”; solution is made “without precipitation” (i.e. homogeneous)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating of Kartush in view of Talsma and Olson to incorporate the coating formed from PVC pellets dissolved in solvents to arrive at the device of claim 6. Doing so would advantageously provide a coating that offers durability, lubricating, and antimicrobial properties ([0099]).
Regarding claim 10, Kartush teaches a method of monitoring EMG signals of a patient's laryngeal muscles (See Fig 4 and [0076] describes EMG applicaiton), comprising: providing an endotracheal tube (Fig 4 endotracheal tube 12) having a tube coating applied to an exterior surface of the endotracheal tube ([0059]), and having a conductive electrode formed on the tube ([0068]; Figs 5-7 electrodes 114/14); sensing the EMG signals from the laryngeal muscles with the conductive electrode ([0088]); and outputting the EMG signals sensed by the conductive electrode to a processing apparatus (Fig 4 processor 42).
Kartush fails to teach wherein the coating is applied via spraying of a homogeneous solution onto the endotracheal tube or immersion of the endotracheal tube in the homogeneous solution.
Talsma teaches wherein an endotracheal tube (Fig 1) with a similar tube coating is formed from spraying the homogeneous solution onto the endotracheal tube ([0027] solution can be sprayed; [0099], “solution is made “without precipitation” (i.e. homogeneous)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating of Kartush in view of Talsma to apply the coating by spraying a homogenous solution onto the endotracheal tube. Doing so would be a simple substitution of one well-known coating process for another well-known coating process to yield the predictable result of coating an endotracheal tube ([0027] spraying and dipping).
Kartush fails to explicitly teach having a conductive electrode formed on the tube coating.
In related prior art, Olson teaches a similar device (Fig 1) wherein a coating is applied to an exterior surface of a tube and a conductive electrode is formed on the tube coating ([0032]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating and electrode of Kartush in view of Talsma and Olson to form the conductive electrode on the tube coating to arrive at the method of 
Regarding claim 13, in view of the combination of claim 10 above,
Talsma further teaches wherein a coating is formed from a PVC solute dissolved in a mixture of solvents to form the homogeneous solution ([0099], “solution of polyvinyl chloride (PVC) in THF”; solution is made “without precipitation” (i.e. homogeneous)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating of Kartush in view of Talsma and Olson to incorporate the coating formed from PVC solute dissolved in solvents to arrive at the device of claim 6. Doing so would advantageously provide a coating that offers durability, lubricating, and antimicrobial properties ([0099]).
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kartush in view of Talsma, in view of Olson as applied to claim 2 and 10 respectively, and in further view of He (U.S. PGPub No. 2004/0121146).
Regarding claim 3, the Kartush/Talsma/Olson combination teaches the device of claim 2 as stated above.
Kartush/Talsma/Olson are silent to percent transmittance of the tint of the coating solution.
In related medical device coating prior art, He teaches a coating with a transmittance of at least 75% ([0009]) and further teaches a plurality commercial plastic substrates with a transmittance between 74-93% (See Table 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified In re Aller, 105 USPQ 233.
Regarding claim 11, in view of the combination of claim 10 above, 
Talsma teaches a similar endotracheal tube (Fig 1 and [0040]) wherein the tube coating causes the endotracheal tube to have a color tint ([0086]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating of Kartush in view of Talsma and Olson to incorporate the color tint as taught by Talsma. Doing so would be a simple matter of engineering design choice to impart color, radiopacity, or aesthetic appearances of the composition ([0086]).
Kartush/Talsma/Olson are silent to percent transmittance of the tint of the coating solution.
In related medical device coating prior art, He teaches a coating with a transmittance of at least 75% ([0009]) and further teaches a plurality commercial plastic substrates with a transmittance between 74-93% (See Table 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified coating of Kartush in view of Talsma and He to incorporate a transmittance within the coating between 74-93%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kartush in view of Talsma, in view of Olson as applied to claim 6, and in further view of Shaw-Klein (U.S. PGPub No. 2013/0150689).
Regarding claim 7, in view of the combination of claim 6 above, 
Talsma further teaches wherein the solvents of the coating include tetrahydrofuran ([0099]) and acetone ([0097]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating of Kartush in view of Talsma and Olson to incorporate the coating of Talsma including THF and acetone as solvents. Doing so would be obvious to one of ordinary skill in the art as these solvents are known to be useful when there is a small amount of water present ([0097]) and a small volume of water is necessary in a solution containing PVC because PVC is known to precipitate in the presence of water ([0099]).
Kartush/Talsma/Olson fail to teach wherein the solvents include cyclohexanone.
In related PVC solution prior art, Shaw-Klein teaches a PVC solution wherein PVC was dissolved in a solvent of cychohexanone ([0067]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solvents of Kartush in view of Talsma, Olson, and Shaw-Klein to further incorporate cyclohexanone as a solvent to arrive at the device of claim 7. Doing so would have been an obvious matter of engineering design choice to one having ordinary skill in the art at the time the invention was made to include cyclohexanone as another solvent for PVC, since applicant has not disclosed that the cyclohexanone solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with THF and acetone as solvents. 
 Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kartush in view of Talsma, in view of Olson as applied to claim 6, and in further view of Uang (U.S. PGPub No. 2013/0251897).
Regarding claim 8, in view of the combination of claim 6 above, 
Kartush/Talsma/Olson fail to teach a solvent including an ink thinner.
In related coating composition prior art, Uang teaches solvents for a solution and discloses that ink thinners can be used as a solvent to achieve a desirable viscosity of the solution ([0018]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solvents of Kartush in view of Talsma, Olson, and Uang to incorporate the ink thinner as an additional solvent in the coating solution. Doing so would be obvious to one of ordinary skill in the art to achieve a desirable viscosity of the solution ([0018]).
 Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kartush in view of Talsma, in view of Olson as applied to claim 6, and in further view of Reisdorf (U.S. Patent No. 5,103,817).
Regarding claims 9 and 15, in view of the combination of claims 6 and 13 respectively above, Talsma further teaches wherein the homogenous solution includes a colorant ([0086] and [0114]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating of Kartush in view of Talsma and Olson to incorporate a colorant as taught by Talsma. Doing so would be a simple matter of engineering design choice to impart color, radiopacity, or aesthetic appearances of the composition ([0086]).
Kartush/Talsma/Olson fail to explicitly teach that the colorant is a food grade colorant.
However, in related endotracheal tube prior art, Reisdorf teaches the use of food grade colorants within endotracheal tubes (Col 8 lines 29-35). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kartush in view of Talsma, Olson, and Reisdorf to incorporate a food grade colorant as taught by Reisdorf. Doing so would be obvious to one of ordinary skill in the art to provide a biocompatible colorant that cannot cause harm to a patient (Col 8 lines 29-35).
 Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kartush in view of Talsma, in view of Olson as applied to claim 10, and in further view of Jennings (U.S. PGPub No. 2015/0275026).
Regarding claim 12, the Kartush/Talsma/Olson combination teaches the method of claim 10 as stated above. 
Kartush/Talsma/Olson fail to explicitly teach wherein the tube coating is formed via an aerosol spray.
In related prior art, Jennings teaches a coating for medical devices such as endotracheal tubes ([0002-0004]); wherein the coating can be applied by any means known in the art, including aerosol spraying.
 Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kartush in view of Talsma, in view of Olson as applied to claim 13, in view of Shaw-Klein, and in further view of Uang (U.S. PGPub No. 2013/0251897).
Regarding claim 14, in view of the combination of claim 13 above, 
Talsma further teaches wherein the solvents of the coating include tetrahydrofuran ([0099]) and acetone ([0097]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating of Kartush in view of Talsma and Olson to incorporate the coating of Talsma including THF and acetone as solvents. Doing so would be obvious to one of ordinary skill in the art as these solvents are known to be useful when there is a small amount of water present ([0097]) and a small volume of water is necessary in a solution containing PVC because PVC is known to precipitate in the presence of water ([0099]).
Kartush/Talsma/Olson fail to teach wherein the solvents include cyclohexanone and ink thinner.
Shaw-Klein teaches a PVC solution wherein PVC was dissolved in a solvent of cychohexanone ([0067]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solvents of Kartush in view of Talsma, Olson, and Shaw-Klein to further incorporate cyclohexanone as a solvent to arrive at the device of claim 7. Doing so would have been an obvious matter of engineering design choice to one having ordinary skill in the art at the time the invention was made to include cyclohexanone as another solvent for PVC, since applicant has not disclosed that the cyclohexanone solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with THF and acetone as solvents. 
Kartush/Talsma/Olson/Shaw-Klein fail to teach wherein the solvents include an ink thinner.
Uang teaches solvents for a solution and discloses that ink thinners can be used as a solvent to achieve a desirable viscosity of the solution ([0018]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solvents of Kartush in view of Talsma, Olson, and Uang to incorporate the ink thinner as an additional solvent in the coating solution. Doing so would be obvious to one of ordinary skill in the art to achieve a desirable viscosity of the solution ([0018]).
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kartush in view of Talsma, in view of Olson, in view of Jennings, and in further view of Li (U.S. PGPub No. 2014/0275914).
Regarding claim 16, Kartush teaches a method of applying an electrode to an endotracheal tube (Fig 6 sensors 14), comprising: applying a coating to the tube ([0059]) and applying a conductive electrode on the tube coating (Fig 6 sensors 14 on coating).
Kartush fails to explicitly teach wherein applying the coating includes dissolving a PVC solute in a mixture of solvents to form a homogeneous solution; spraying the homogeneous solution in an aerosol form on an outer surface of the endotracheal tube to form a tube coating; and printing a conductive electrode on the tube coating.
Talsma teaches a similar endotracheal tube (Fig 1 and [0040]) wherein a coating is applied via a spray on an outer surface of the endotracheal tube to form a tube coating  ([0027 & 0134]) and formed from PVC pellets dissolved in a mixture of solvents to form the homogeneous solution ([0099], “solution of polyvinyl chloride (PVC) in THF”; solution is made “without precipitation” (i.e. homogeneous)). Therefore it would have been obvious to one 
Kartush fails to explicitly teach having a conductive electrode formed on the tube coating.
In related prior art, Olson teaches a similar device (Fig 1) wherein a coating is applied to an exterior surface of a tube and a conductive electrode is formed on the tube coating ([0032]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating and electrode of Kartush in view of Talsma and Olson to form the conductive electrode on the tube coating to arrive at the method of claim 10. Doing so would have been obvious to one of ordinary skill in the art to provide the tubing with a smooth and slippery surface to enable easier insertion and navigation within an anatomical structure (Kartush [0059]; Olson [0032]).
Kartush/Talsma/Olson fails to teach wherein the spraying of the solution is in an aerosol form.
Jennings teaches a coating for medical devices such as endotracheal tubes ([0002-0004]); wherein the coating can be applied by any means known in the art, including aerosol spraying ([0221]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating and application of Kartush in view of Talsma, Olson, and Jennings to incorporate the step of spraying the solution in an aerosol form. Doing so would have been a simple substitution of one well-known coating method for another well-known coating method to yield the predictable result 
Kartush/Talsma/Olson/Jennings fail to teach wherein the electrode is printed.
In related endotracheal tube prior art, Li teaches a similar endotracheal tube wherein the electrodes are printed (Fig 1 surface printed electrodes 112; [0007]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes of Kartush in view of Talsma, Olson, Jennings, and Li to incorporate the printed electrodes on the surface of the tube coating. Doing so would be a simple substitution of one well-known electrode application method (Kartush, electrodes 14) for another well-known electrode application method (Li, printed electrodes 112) to yield the predictable result of electrodes configured to measure EMG activity.
Regarding claim 18, in view of the combination of claim 16 above,
Talsma further teaches wherein a region of the endotracheal tube is maksed before the spraying of the homogenous solution to prevent formation of the tube coating in the at least one masked region ([0126]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating method of Kartush in view of Talsma, Olson, Jennings, and Li to incorporate the step of masking a region of the endotracheal tube to prevent formation of the coating to arrive at the method of claim 18. Doing so would advantageously allow a user to provide the coating in predetermined areas of the tube ([0126]).
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kartush in view of Talsma, in view of Olson, in view of Jennings, in view of Li as applied to claim 16, and in further view of Reisdorf.
Regarding claim 17, in view of the combination of claim 16 above, 
Talsma further teaches wherein the homogenous solution includes a colorant ([0086] and [0114]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating of Kartush in view of Talsma to incorporate a colorant as taught by Talsma. Doing so would be a simple matter of engineering design choice to impart color, radiopacity, or aesthetic appearances of the composition ([0086]).
Kartush/Talsma/Olson fail to explicitly teach that the colorant is a food grade colorant.
However, in related endotracheal tube prior art, Reisdorf teaches the use of food grade colorants within endotracheal tubes (Col 8 lines 29-35). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kartush in view of Talsma, Olson, and Reisdorf to incorporate a food grade colorant as taught by Reisdorf. Doing so would be obvious to one of ordinary skill in the art to provide a biocompatible colorant that cannot cause harm to a patient (Col 8 lines 29-35).
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kartush in view of Talsma, in view of Olson, in view of Jennings, in view of Li as applied to claim 16, and in further view of Yoshida (U.S. PGPub No. 2016/0198720).
Regarding claim 19, in view of the combination of claim 16 above, 
The Kartush/Talsma/Olson/Li/Jennings combination fails to teach stirring the PVC solute and the mixture of solvents with a magnetic stirrer.
In related prior art, Yoshida teaches using a magnetic stirrer to mix a solution ([0055]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kartush in view of Talsma, Olson, .
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kartush in view of Talsma, in view of Olson, in view of Jennings, in view of Li as applied to claim 16, and in further view of Heller (U.S. PGPub No. 2003/0215564).
Regarding claim 20, in view of the combination of claim 16 above, 
The Kartush/Talsma/Olson/Li/Jennings combination fails to teach rotating the endotracheal tube during the spraying of the homogenous solution.
In related prior art, Heller teaches a method of applying a coating to an exterior surface of an endotracheal tube (abstract, [0050 & 0055]) wherein the applying the coating comprises rotating the endotracheal tube during the spraying ([0083]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating method of Kartush in view of Talsma, Olson, Li, Jennings, and Heller to incorporate the step of rotating the endotracheal tube during the spraying of the homogenous solution. Providing the step of rotating the endotracheal tube would be obvious to one of ordinary skill to provide an even circumferential coat on the tube and would also advantageously remove excess solution via the centrifugal forces generated ([0083]).
Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive. The applicant argues that Olson fails to “teach or suggest applying a tube coating to the exterior surface of the tube, and then forming the conductive electrode on the tube coating” (pg 5 of remarks). The applicant cites the beginning of paragraph [0032] of Olson, reciting “[i]n . 
However, the examiner notes that paragraph [0032] of Olson discloses further embodiments of the lubricious coating: “[i]n one embodiment, the coating comprises siloxane. However, in other embodiments, the coating can comprise one of any number of suitable hydrophilic coatings such as, for example, Hydromer® or Hydak® coatings. The purpose of the lubricious coating, which can be adjacent to either the polymer tube or the heat shrink layer (if the shaft 12 has a heat shrink layer), is to provide the shaft 12 with a smooth and slippery surface that is free of sharp edges, such that the shaft can move with ease when inserted into an anatomical structure.” An embodiment of Olson discloses the lubricious coating as adjacent to the polymer tube such that the electrodes would necessarily be disposed on the tube coating. 
The examiner is of the position that it would be obvious to one of ordinary skill in the art to modify the coating of Kartush in view of Talsma and Olson to incorporate the coating of Olson such that the electrodes are disposed on the tube coating. One of ordinary skill in the art would recognize the problem in the art, with respect to the difficulty of inserting endotracheal tubes and the possibility of damaging the trachea and/or surrounding tissue, and would further recognize the well-known solution of applying a lubricious coating to the endotracheal tube (Kartush [0059]; Olson [0032]) and its finite potential applications to the tube (i.e., disposed on the exterior surface of the tube and electrodes, disposed on the exterior surface of the tube and electrodes disposed on the coating, OR disposed on the exterior of the tube except for the electrode locations). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tried to pursue the well-known potential solutions in the art to provide a tube coating to an exterior surface of an endotracheal 
Applicant’s arguments regarding claims 2-20 are equally unpersuasive for the reasons stated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794